Title: From James Madison to Edmund Randolph, 9 April 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. Apl. 9th. 1782

I had promised myself the pleasure of a line from you by this post but find by a letter from Mr. Jameson that you had not arrived at Richmond at the time of writing for it. I have inclosed to Mr. J. the paper of this morning which contains all the news current without doors. Within doors nothing worth particularizing has taken place. The Committee on the affair of Vermont have made no report as yet.
I perceive by a passage cited in the “Examination of the Connecticut claim to lands in Pennsa.[”] that we have been mistaken in supposing the acquiescence of Virginia in the defalcations of her Chartered Territory to have been a silent one. It said that “at a meeting of the Privy Council July 3. 1633. was taken into consideration the Petition of the Planters of Virginia remonstrating that some grants had lately been obtained of a great proportion of the lands & territoriees within the limits of the Colony there, and a day was ordered for further hearing the parties (to wit Ld. Baltimore & sd. Adventurers & Planters).” The decision agst. Virga. is urged as proof that the Crown did not regard the Charter as in force with respect to the bounds of Virga. It is clearly a proof that Virga. at that time thought otherwise & made all the opposition to the encroachment which cd. then have been made to the Arbitrary Acts which gave birth [to] the present revolution. If any monuments of the transactions of Virga. at the period above [men]tioned or any of the successive periods at wch. these encroachmen[ts had] been repeated you will have an opportunity of searching [more] minutely into them. It is not probable however that after a fa[ilure] in the first opposition any further opposition will be found [to] subsequent grants out of Virga.
Present my sincere respects to your amiable lady & [believe] me &c &c.
J. Madison Jr.
Col Carrington will not fulfill his intentions on se[tting] off for Virga. Docr. Lee will [set] off in 5 or 6 days & I shall [take] that conveyance for the proposed report. Mr. Jones will [follow] the Docr. abt. the last of this month. I hope you will a[dd] due weight to these considerations in deciding on the tim[e for] your return.
